Mr. Chief Justice Burke and Mr. Justice Alter
dissenting.
We regret our inability to concur in the court’s opinion. We concur in the court’s condemnation of the real-estate transaction in which respondent took title to the property for $25,000.00, but not in the conclusion acquitting respondent of an improper motive.
We think the same condemnation and the same finding of improper motive as to the Tivoli stock transactions inescapable.
Indulging every permissible presumption, in favor of the report of the Referee on all other matters covered, *363we dissent from that report and from the court’s opinion as to those two features and feel that a penalty reasonably commensurate with our view of the gravity of those transactions should be imposed.
Moreover, in respondent’s answer he alleges that, “For more than forty years I have served the members of the Good family and petitioner faithfully, honestly and loyally. I have gone beyond the requirements of a legal representative and given them, through the best years of my life, first place in my planning, my efforts and accomplishments for their benefit and profit.” This was an invitation by the respondent for a complete investigation of all his professional conduct covered by that allegation. When additional charges were tendered, he objected to evidence thereon, and that objection was erroneously sustained. When, under such circumstances, the professional conduct of an attorney is under investigation and it becomes proper, as here, to go beyond the specific charges, his only r'ecourse is a request for reasonable time within which to prepare to meet those charges.